Citation Nr: 0113118	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from October 1966 to May 
1967.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision by the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to a permanent and total disability rating for non-service 
connected pension purposes.


REMAND

In January 2001, the appellant submitted medical evidence 
showing recent treatment for hypoglycemic episode as well as 
a medical opinion from Domingo Mimoso, M.D., stating that he 
is totally incapacitated due to lumbar spine disability, 
degenerative joint disease of the right shoulder and chronic 
liver disease.  This evidence suggests that the veteran's 
disabilities may have become more severe since last evaluated 
by VA.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among its provisions, this law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to the claim on appeal.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board has reviewed the claims file and identified certain 
assistance that must be provided to the appellant to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  Dr. Mimoso. has indicated his continuous treatment of 
the appellant since 1968.  In light of the opinion rendered 
by Dr. Mimoso, the RO should seek to obtain his complete 
treatment records of the appellant.  Additionally, the 
appellant has referred to VA treatment for liver disease in 
approximately 1977 as well as several outpatient clinic 
visits since 1996.  An April 1999 VA examination report 
refers to a computerized tomography (CT) scan conducted by VA 
in February 1999.  The RO must obtain these VA records, which 
are not currently associated with the claims folder, prior to 
any further adjudication.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA is obligated to obtain pertinent medical 
records generated by its agency).

Upon receipt of any additional treatment records, the RO 
should schedule the appellant for VA examination(s), with 
benefit of review of the claims folder, in order to determine 
whether the current nature and severity of all present 
disorders.  In so doing, the RO should request the examiner 
to address the extent, if any, of functional loss of use of 
lumbar spine and right shoulder due to weakness, excess 
fatigability, incoordination, pain or pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The RO should also 
determine whether any further development is warranted under 
the VCAA.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the appellant's 
complete medical records from Dr. Mimoso.  
The RO should also request the appellant 
to identify any pertinent treatment 
records from any other private providers 
of treatment that are not currently 
associated with the claims folder.  After 
obtaining any necessary releases, the 
named providers should be requested to 
provide copies of all records pertaining 
to treatment of the veteran since 1998.

2.  The RO should request the appellant to 
provide the name(s), location(s) and 
approximate date(s) of his pertinent VA 
treatment.  The RO should then take the 
necessary steps to obtain all relevant 
identified records, to include his record 
of treatment for liver disease in 1977 and 
outpatient clinic visits since 1996.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Following completion of the foregoing 
development, the RO should then schedule the 
appellant for a comprehensive VA examination(s) in 
order to determine the severity of all present 
disorders to include liver and orthopedic 
disorders.  All necessary special studies or tests, 
to include range of motion studies, are to be 
accomplished.  In addition to addressing the range 
of motion of the lumbar spine and right shoulder, 
the examiner is requested to specifically address 
whether there is pain which significantly limits 
functional ability on motion during use, or with 
acute flare-ups of disability, in terms of 
additional range-of-motion loss due to weakened 
movement, excess fatigability, or incoordination.  
The examiner should also state the degree of 
industrial impairment that is caused by the 
appellant's disabilities and should express an 
opinion as to whether it is at least as likely as 
not that the veteran's disabilities are of 
sufficient severity to preclude him from 
substantially gainful employment.  The claims 
folder and a copy of this remand must be made 
available to the examiner prior to the examination 
for review.

5.  Thereafter, the RO should readjudicate 
the claim on appeal.  If the benefit sought 
on appeal remains denied, the appellant and 
his representative should be provided an 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




